Case 1:19-cv-00276-PLM-RSK ECF No. 16-1 filed 08/20/19 PageID.503 Page 1 of 1



                                US DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


DAVID ELLIOT WERKING               )
an Indiana Resident,               )
        Plaintiff,                 )                Case No. 1:19-cv-276
                                   )                Hon. Paul L. Maloney
vs.                                )
                                   )
BETH EILEEN WERKING,               )
a Michigan Resident, and           )
PAUL MICHAEL WERKING,              )
a Michigan Resident,               )
                                   )
       Defendants.                 )


POWERS & GREENGARD                                  VANDERBROEK LAW PLLC
Attorneys for Plaintiff                             Attorneys for Defendants
Miles L. Greengard (P76812)                         Anne M. VanderBroek (P81541)
The Carriage House                                  17190 Van Wagoner Rd.
509 Franklin Avenue                                 Spring Lake, MI 49456
Grand Haven, MI 49417                               (616) 607-7522 (Phone)
(616) 512-5474 (Phone)                              (616) 682-6109 (Fax)
(616) 607-7322 (Fax)                                anne@vanderbroeklaw.com
mgreengard@powersgreengard.com


          PLAINTIFF’S PROPOSED ORDER TO FIND SUMMARY JUDGMENT


                        At a session of court held in the courthouse in
                           Grand Rapids, Michigan, on ________
                             Present: Honorable Paul L. Maloney
                          Judge of the Western District of Michigan

IT IS ORDERED that summary judgment be entered on behalf of Plaintiff.

IT IS FURTHER ORDERED that the parties attend a damages hearing to be conducted on
________.

                                       /s/____________

                                       Western District of Michigan Judge
